Citation Nr: 9920243	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  92-11 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas



THE ISSUES

1.  Entitlement to service connection for claimed arthritis 
of both elbows.  

2.  Entitlement to service connection for a claimed left 
wrist disorder.  

3.  The propriety of the initial rating assigned for the 
service-connected patellofemoral malalignment of the right 
knee with post operative pes anserinus tendonitis.  

4.  The propriety of the initial rating assigned for service-
connected patellofemoral malalignment of the left knee.  



REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from September 1987 
to July 1990.  

The Board of Veterans' Appeals (Board) originally received 
this case on appeal from a January 1991 decision of the RO.  

In February 1993, the Board remanded the case to the RO for 
further development.  The Board, in part, requested the RO to 
clarify whether the veteran was claiming service connection 
for his right wrist or left wrist.  In June 1997, the veteran 
reported that his claim was that of service connection for 
his left wrist.  The issues before the Board are therefore as 
indicated on the preceding page.  



FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.  

2.  Prior to the promulgation of a final decision, the Board 
received written correspondence from the veteran, dated on 
June 15, 1997, requesting a withdrawal of his claim of 
service connection for arthritis of both elbows.  

3.  No competent evidence has been presented to show that the 
veteran currently has a left wrist disability due to disease 
or injury which was incurred in or aggravated by service.  

4.  The veteran's service-connected patellofemoral 
malalignment with post operative pes anserinus tendonitis and 
degenerative changes of the left and right knees have been 
shown to have caused slight functional limitation with 
complaints of pain on motion and demonstrated tenderness to 
palpation along the lateral patellofemoral borders since 
service.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the veteran's appeal of 
the claim of service connection for arthritis of both elbows 
have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 1991 
& Supp. 1999); 38 C.F.R. §§ 20.202, 20.204(b), (c) (1998).  

2.  A well-grounded claim of service connection for a left 
wrist disability has not been presented.  38 U.S.C.A. §§  
1101, 1110, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303 (1998).  

3.  The criteria for the assignment of a separate rating of 
10 percent for the service-connected patellofemoral 
malalignment with post operative pes anserinus tendonitis and 
degenerative changes of the right knee, which is to be 
effective as of July 10, 1990, have been met.  38 U.S.C.A. §§ 
1155, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.400, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a including Diagnostic 
Codes 5003, 5010, 5257, 5260, 5261  (1998).  

4.  The criteria for the assignment of a separate rating of 
10 percent for the service-connected patellofemoral 
malalignment and degenerative changes of the left knee, which 
is to be effective on July 10, 1990, have been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.400, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a including 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

A careful review of the service medical records shows that, 
on entrance examination in July 1987, the veteran's upper 
extremities were reported to be clinically normal.  The 
veteran reported that he had never had arthritis, rheumatism, 
bursitis, bone, joint or other deformity.  In October 1987, 
the veteran was reported to have left wrist pain and was 
assessed, in part, with Grade I sprain of the left wrist.  In 
March 1989, the veteran was reported to have undergone 
arthroscopic debridement, medial femoral chondroplasty and 
arthroscopic lateral release of the right knee.  He was 
diagnosed with bilateral patellofemoral malalignment, right 
worse than left, and mild degenerative joint disease changes 
of the right knee.

On VA examination in September 1990, the veteran was reported 
to complain of pain and stiffness in the right wrist.  His 
deep tendon reflexes were reported to be equal, he had good 
equal strength and he had good peripheral pulses.  He was 
diagnosed, in part, with bilateral knee disease and several 
arthritic complaints, including both elbows and a right wrist 
injury.

On a September 1990 VA orthopedic examination, the veteran 
was reported to have undergone arthroscopic surgery on his 
right knee in March 1989 and to have had lateral release and 
patellar and tibia chondroplasty.  The veteran reported that 
he had continued pain in his right knee and less in his left 
knee.  The pain was reported to be worse with physical 
activity and stair walking.  The veteran denied any swelling 
or giving way, although he had one episode of locking of the 
right knee approximately three to four months before.

An examination of the right knee revealed healed arthroscopy 
surgical scars.  The range of motion was reported to be from 
0 to 130 degrees, and there was no effusion.  There was 
reported to be tenderness along the patellar tendon and along 
the pes anserinus tendons.  There was reported to be no 
retropatellar crepitus or joint line tenderness, and 
Lachman's test, anterior drawer test and posteror sag were 
negative.  An examination of the left knee revealed no 
effusion and range of motion from 0 to 130 degrees.  There 
was reported to be no point tenderness or retropatellar 
crepitus.  Lachman's test, joint line tenderness and 
posterior sag were reported to be 
negative.  Motor and sensory impulses were reported to be 
grossly intact, and the pulses were 2+.  X-ray studies of the 
right and left knees were reported to be negative.  The 
veteran was diagnosed with having status post arthroscopic 
surgery of the right knee with lateral release and 
chondroplasty and patellar tendon tendonitis and pes 
anserinus tendonitis.  

On a VA joints examination in April 1998, the veteran 
reported that, in 1987, he suffered a twisting injury to the 
left wrist while in basic training.  He reported that the 
left wrist was subsequently treated conservatively and 
resolved and that he currently had minimal symptoms.  The 
veteran indicated that most of his knee symptoms were 
localized along the lateral parapatellar region and were 
worse with stairs or kneeling.  He was reported to currently 
work as an iron worker.

An examination of the left wrist revealed a full range of 
motion with flexion and extension as well as radial and ulnar 
deviation.  There were reported to be no symptoms of pain to 
palpation or crepitation.  An examination of the right knee 
revealed tenderness to palpation along the patellofemoral 
border laterally and some inferior patellar symptoms 
laterally.  He was reported to have no instability on 
anterior posterior drawer or anterior Lachman's tests and was 
reported to show no varus or valgus instability.  He was 
reported to have full range of motion from 0 to 140 degrees 
and to have no effusion or joint line symptoms.  

The VA examination of the left knee revealed no effusion and 
normal range of motion from 0 to 140 degrees.  He was 
reported to have no instability on anterior posterior drawer 
or anterior Lachman's tests, varus or valgus instability or 
meniscal signs.  He was reported to be tender to palpation 
along the lateral patellofemoral border.  X-ray studies of 
the left wrist were reported to be normal.  VA X-ray studies 
of the right knee revealed some minimal degenerative changes 
with a mild degree of lateral patellar tilt.  X-ray studies 
of the left knee revealed some mild degenerative changes with 
some mild lateral tilt of the patella.  The veteran was 
diagnosed with asymptomatic left wrist strain; history of 
patellofemoral compression syndrome of the right knee, status 
post arthroscopic lateral release, moderately symptomatic; 
and history of lateral patellofemoral compression syndrome of 
the left knee, minimally to moderately symptomatic.

During a hearing at the RO in May 1998, the veteran reported 
that he had pain in his left wrist if he did something out of 
the ordinary, such as hammering.  He indicated that he had 
had problems with his left wrist since he got out of service.  
He reported that his knee problems had caused him to spend 
less time on his feet at his job and that he took Tylenol for 
his knee pain.  He reported that he wore elastic sleeves to 
stabilize his knees.  

In September 1998, a private medical record from the Sports 
Medicine Clinic of Southeast Texas revealed that the veteran 
had been issued a knee brace.


II.  Analysis

A.  Service Connection for Arthritis of the Elbows

All questions of law and fact necessary to a decision by the 
Secretary of VA under a law that affects the provision of 
benefits by the Secretary to veterans or their dependents or 
survivors are subject to review on appeal to the Secretary.  
Decisions in such appeals are made by the Board.  In its 
decisions, the Board is bound by applicable statutes, the 
regulations of the VA and precedent opinions of the General 
Counsel of the VA.  38 U.S.C.A. § 7104 (West 1991 & Supp. 
1999); 38 C.F.R. § 20.101 (1998).  

The principal functions of the Board are to make 
determinations of appellate jurisdiction, consider all 
applications on appeal properly before it, conduct hearings 
on appeal, evaluate the evidence of record, and enter 
decisions in writing on the questions presented on appeal.  
38 U.S.C.A. §§ 7102, 7104, 7107 (West 1991 & Supp. 1999); 
38 C.F.R. § 19.4 (1998).  

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. 
§ 20.204(b) (1998).  When a veteran does so, the withdrawal 
effectively creates a situation where there is a failure to 
allege error of fact or law.  See 38 C.F.R. § 20.202 (1998).  

Withdrawal may be by the veteran or by his authorized 
representative, except that a representative may not withdraw 
either a Notice of Disagreement or Substantive Appeal filed 
by the veteran personally without the express written consent 
of the veteran.  38 U.S.C.A. § 7105(b)(2) (West 1991 & Supp. 
1999); 38 C.F.R. § 20.204(c) (1998).  

In a statement received at the Board in June 1997, the 
veteran indicated, in essence, that he wished to withdraw his 
appeal in regard to his claim of service connection for 
arthritis of the elbows and that he did not want appellate 
review of this issue by the Board.  The veteran's 
representative confirmed the veteran's intentions in a 
November 1998 statement by not listing a claim of service 
connection for arthritis of the elbows among the issues that 
had been listed as being on appeal.  

Based upon the foregoing, the Board finds that the veteran 
has elected to withdraw his appeal of entitlement to service 
connection for arthritis of the elbows, pursuant to 
38 U.S.C.A. § 7105(d)(3) (West 1991 & Supp. 1999) and 
38 C.F.R. § 20.204(b) (1998), and has made a specific request 
in writing to withdraw such appeal.  Accordingly, there is no 
justiciable case or controversy currently before the Board in 
regard to this issue, as contemplated by 38 U.S.C.A. §§ 7102, 
7104, 7107 (West 1991 & Supp. 1999) and 38 C.F.R. § 19.4 
(1998).  The appeal of this issue is therefore dismissed.  
See 38 U.S.C.A. § 7105(d)(5) (West 1991 & Supp. 1999).  


B.  Service Connection for Left Wrist Disability

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred or aggravated 
during active duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1998).  That an injury or disease 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (1998).  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

The threshold question to be answered is whether the veteran 
has presented a well-grounded (i.e., plausible) claim.  If he 
has not, the claim must fail and there is no further duty to 
assist in the development of the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  

In order to show that a claim of service connection is well 
grounded, there must be competent evidence of (1) a current 
disability; (2) incurrence or aggravation of a disease or 
injury in service; and (3) a nexus between the in-service 
injury or disease and the current disability.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Although the claim need not 
be conclusive, it must be accompanied by evidence, not just 
allegations, in order to be considered well grounded.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  

The veteran contends, in essence, that he currently has a 
left wrist disability due to disease or injury incurred in or 
aggravated by service.  

The service medical records show that, in October 1987, the 
veteran was assessed with a Grade I sprain of the left wrist.  

However, on VA examination in September 1990, or two months 
following the veteran's discharge from service, the veteran 
complained of pain and stiffness in the right wrist.  No such 
complaints were noted in regard to the left wrist.  

In addition, on the most recent VA examination in April 1998, 
the veteran reported that his left wrist had been treated and 
resolved in service and that he currently only had minimal 
symptoms.  In fact, the left wrist was reported to have full 
range of motion and no symptoms of pain to palpation or 
crepitation.  Also, x-ray studies of the left wrist were 
reported to be normal.  The veteran was diagnosed, in part, 
with asymptomatic left wrist strain.  

The Board is cognizant of the veteran's contentions regarding 
his left wrist.  However, in the absence of competent 
evidence of a current diagnosis of a left wrist disability, a 
well-grounded claim of service connection has not been 
submitted.  Caluza, 7 Vet. App. 498; Brammer v. Derwinski, 3 
Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  The veteran, as a lay person, is not qualified 
to proffer medical opinions or diagnoses.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In addition, no competent evidence has been submitted to 
support the veteran's lay assertions that he currently has a 
left wrist disability due to disease or injury which was 
incurred in or aggravated by service.  The veteran's own 
statements relating to questions of medical diagnosis or 
causation lack probative value in this case and cannot 
constitute competent evidence sufficient to render his claim 
well grounded.  Grottveit v. Brown, 5 Vet. App. 91 (1992); 
Espiritu, 2 Vet. App. 492 (1992).  

Thus, because the veteran has not presented medical evidence 
demonstrating that he currently has a left wrist disability 
due to service, the Board must conclude that the veteran has 
failed to meet his initial burden of producing evidence of a 
well-grounded claim of service connection.  See Caluza, 
supra.  

In claims that are not well grounded, VA does not have a 
statutory duty to assist the veteran in developing facts 
pertinent to his claim.  VA, however, may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991 & Supp. 1999) to advise a 
veteran of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of VA has advised the 
veteran of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

The Board finds that a remand is not required in this case.  
The veteran has not put VA on notice that competent evidence 
exists that supports his claim that he currently has a left 
wrist disability due to service.  

Consequently, the RO has met its burden under 38 U.S.C.A. 
§ 5103(a) (West 1991 & Supp. 1999) by informing the veteran 
of the evidence necessary to complete his application for 
benefits.  By this decision, the Board is informing the 
veteran of the evidence necessary to make his claim well 
grounded.  


C.  Propriety of Initial Ratings for Service-Connected Left 
and Right Knee Disabilities

The Board finds the veteran's claims for increased 
compensation benefits for service-connected patellofemoral 
malalignment and degenerative changes of the right and left 
knees are well grounded within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1999).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1999).  

The regulations require that, in evaluating a given 
disability, that disability must be viewed in relation to its 
whole recorded history.  38 C.F.R. §§ 4.1, 4.2 (1998).  

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities and the 
effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45 (1998).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

The veteran's service-connected patellofemoral malalignment 
of the right and left knees are currently rated under 38 
C.F.R. § 4.71a including Diagnostic Code 5257 (1998), which 
provides that impairment of the knee, with recurrent 
subluxation or lateral instability which is slight, warrants 
a 10 percent evaluation.  Impairment of the knee, with 
recurrent subluxation or lateral instability which is 
moderate, warrants a 20 percent evaluation.  Impairment of 
the knee, with recurrent subluxation or lateral instability 
which is severe, warrants a 30 percent evaluation.  38 C.F.R. 
§ 4.71a including Diagnostic Code 5257 (1998).  

On VA examination in September 1990, an examination of the 
veteran's knees revealed that there was no retropatellar 
crepitus or joint line tenderness and that Lachman's test, 
anterior drawer test and posterior sag were negative.  X-ray 
studies of the knees were reported to be negative and the 
veteran was diagnosed with status post arthroscopic surgery 
of the right knee, with lateral release and chondroplasty, 
and patellar tendonitis and pes anserinus tendonitis.  

On VA examination in April 1998, the veteran was reported to 
have no instability of either knee on anterior posterior 
drawer test or Lachman's test or varus or valgus instability.  
Thus, based on the evidence of record, the Board finds that 
the veteran's service-connected disabilities of the knees 
have not been shown to be of slight severity, pursuant to 
38 C.F.R. § 4.71a including Diagnostic Codes 5257 (1998), and 
is therefore not entitled to a compensable rating in this 
regard.  

The veteran has also been service connected for degenerative 
changes of the left and right knees.  Under 38 C.F.R. § 4.71a 
including Diagnostic Codes 5003 and 5010, there are 
essentially three methods for evaluating degenerative 
arthritis which is established by x-ray studies:  (1) when 
there is a compensable degree of limitation of motion, (2) 
when there is a noncompensable degree of limitation of 
motion, and (3) when there is no limitation of motion.  
Generally, when documented by x-ray studies, arthritis is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms or satisfactory 
evidence of painful motion.  See also VAOPGCPREC 23-97 (1997) 
and VAOPGCPREC 9-98 (1998).  

Ankylosis of the knee that has favorable angle in full 
extension, or is in slight flexion between 0 degrees and 10 
degrees, warrants a 30 percent rating.  38 C.F.R. § 4.71a 
including Diagnostic Code 5256 (1998).  

Leg limitation, with flexion limited to 15 degrees, warrants 
a 30 percent rating.  Leg limitation, with flexion limited to 
30 degrees, warrants a 20 percent rating.  Leg limitation, 
with flexion limited to 45 degrees, warrants a 10 percent 
rating.  Leg limitation, with flexion limited to 60 degrees, 
warrants a noncompensable rating.  38 C.F.R. § 4.71a 
including Diagnostic Code 5260 (1998).  

Leg limitation, with extension limited to 45 degrees, 
warrants a 50 percent rating.  Leg limitation, with extension 
limited to 30 degrees, warrants a 40 percent rating.  Leg 
limitation, with extension limited to 20 degrees, warrants a 
30 percent rating.  Leg limitation, with extension limited to 
15 degrees, warrants a 20 percent rating.  Leg limitation, 
with extension limited to 10 degrees warrants a 10 percent 
rating.  Leg limitation, with extension limited to 5 degrees, 
warrants a noncompensable evaluation.  38 C.F.R. § 4.71a 
including Diagnostic Code 5261 (1998).  

Normal range of motion of the knee is from 0 to 140 degrees.  
See 38 C.F.R. § 4.71, Plate II (1998).  

On VA examination in April 1998, x-ray studies of the right 
and left knees revealed some minimal degenerative changes 
with a mild degree of lateral patellar tilt.  The veteran was 
reported to have normal range of motion of both knees from 0 
to 140 degrees.  However, the veteran was reported to have 
tenderness to palpation along the patellofemoral border 
laterally and some inferior patellar symptoms laterally.  He 
was also reported to be tender to palpation along the lateral 
patellofemoral border of the left knee.  The veteran was 
diagnosed, in part, with history of patellofemoral 
compression syndrome of the right knee, status post 
arthroscopic release, moderately symptomatic, and history of 
lateral patellofemoral compression syndrome of the left knee, 
minimally to moderately symptomatic.  The veteran has also 
indicated that his knee pain tends to be worse with physical 
activity and stair climbing.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that VA must consider the applicability of regulations 
relating to pain.  Quarles v. Derwinski, 3 Vet. App. 129, 139 
(1992); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1993); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 167 (1991).  Under 
the regulations, the "functional loss due to pain is to be 
rated at the same level as the functional loss when flexion 
is impeded."  Schafrath, 1 Vet. App. at 592.  

In light of the veteran's testimony and the medical evidence 
of record, the Board finds that the patellofemoral 
malalignment and the recently demonstrated degenerative 
changes of the left and right knees more nearly approximate 
that degree of functional limitation which would warrant the 
assignment of separate 10 percent ratings pursuant to 
38 C.F.R. § 4.71a including Diagnostic Codes 5010, 5260 
(1998).  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.40, 4.45 (1998).  The Board notes that, 
because the veteran's range of motion of both knees has been 
reported to be normal, even with pain, and he has been shown 
to have no instability of the knees, the veteran's service-
connected degenerative changes of the right and left knees 
are entitled to no more than a 10 percent rating pursuant to 
38 C.F.R. § 4.71a including Diagnostic Codes 5010, 5260 
(1998).  

The Board has also considered whether the veteran was 
entitled to "staged" ratings for his service-connected 
degenerative changes of the left and right knees as 
prescribed by the Court in Fenderson v. West, 12 Vet. 
App. 119 (1999).  The veteran's service medical records 
demonstrate that he had bilateral patellofemoral malalignment 
as well as degenerative joint disease changes of the right 
knee.  In addition, the veteran was diagnosed with bilateral 
knee disease and arthritic complaints shortly after his 
discharge from service.  He also filed his claim of service 
connection shortly after his discharge from service.  

Consequently, the veteran's patellofemoral malalignment and 
degenerative changes of the left and right knees warrant the 
assignment of the 10 percent ratings pursuant to 38 C.F.R. 
§ 4.71a including Diagnostic Codes 5010, 5260 (1998), 
effective on July 10, 1990, or the day following his 
discharge from service.  See 38 C.F.R. § 3.400 (1998); 
Fenderson, supra.  However, the Board notes that at no time 
since service have the service-connected disabilities been 
more disabling than as currently rated.  

In evaluating the veteran's claims, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  



ORDER

The appeal of the claim of service connection for arthritis 
of the elbows is dismissed.  

Service connection for a left wrist disability is denied, as 
a well-grounded claim has not been submitted.  

A 10 percent rating for the service-connected patellofemoral 
malalignment with post operative pes anserinus tendonitis and 
degenerative changes of the right knee, effective on July 10 
1990, is granted, subject to the regulations controlling the 
disbursement of VA monetary benefits.  

A rating of 10 percent for the service-connected 
patellofemoral malalignment and degenerative changes of the 
left knee, effective on July 10, 1990, is granted, subject to 
the regulations controlling the disbursement of VA monetary 
benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

